Citation Nr: 1543861	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits, to include the question of whether the appellant is the surviving spouse of the decedent. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied the appellant's claims for Dependency and Indemnity (DIC) benefits, death pension, and accrued benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is eligible for DIC benefits, death pension, and accrued benefits as her husband, the decedent, served with the Philippine Commonwealth Army with the United States Army Forces in the Far East (USAFFE) during World War II.  The AOJ denied the appellant's claim in the November 2011 administrative decision on appeal on the basis that the evidence did not establish her status as a surviving spouse of the decedent.  However, the AOJ did not specifically address the threshold question of whether the decedent in this case was a veteran in accordance with the applicable statute and regulations.  A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541 (West 2014).  In this regard, the Board notes that the evidence contains evidence indicating that the appellant's marriage to the decedent was valid and she may be entitled to VA benefits if the evidence establishes the decedent was a veteran. 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7, 3.40.

For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

The Board finds that further development is necessary in this case to determine whether the decedent is a veteran for the purpose of the administration of VA benefits to his potential surviving spouse.  The record currently contains some personnel and treatment records dating from the Veteran's period of active service and thereafter, but these documents do not establish whether the Veteran had qualifying service as a member of the Philippine Scouts or Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  When a claimant does not submit evidence that meets the requirements of 38 C.F.R. § 3.203, VA is required to request verification of service from the service department.  Certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  The Court has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

As the record does not contain a formal finding from the service department regarding the nature of the decedent's military service, the Board finds that a remand is necessary to develop such evidence.  The Board also notes that the Court of Appeals for Veterans Claims (Court) recently held in Tagupa v. McDonald, 27 Vet. App. 95 (2014), that obtaining verification of service from the National Archives Records Administration  (NARA), or its agency, the National Personnel Records Center (NPRC), does not comply with the provisions of 38 C.F.R. § 3.203(c), which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, 27 Vet. App. 95 (2014).   The Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and NARA, wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.  Therefore, the case must be remanded to allow for proper verification of the decedent's service with the by the Department of the Army before the Board may address whether the appellant meets the criteria of a surviving spouse as defined by VA.  See 38 U.S.C.A. §§ 1318, 5121, 1541 (a surviving spouse is entitled to DIC only if the deceased spouse was a veteran). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the documents pertaining to the decedent's military service to the appropriate service department (as separate from the NPRC) and request verification of whether the decedent had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  All requests and responses should be documented in the claims file.

2.  Then, readjudicate the claim on appeal, to include the status of the decedent's military service and the appellant's status as a surviving spouse for VA purposes.   If the benefits sought are not awarded in full, issue a supplemental statement of the case (SSOC) and return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



